DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1, 3-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al., U.S. Patent Publication Number 2018/0349946 A1, in view of Baszucki et al. , U.S. Patent Publication Number 2010/0205035 A1, further in view of Xu et al., U.S. Patent Publication Number 2021/0081985 A1.

Regarding claim 1, Nguyen discloses a system for determining user interactions with visual content presented in a mixed reality environment, the system comprising: at least one network communication interface (paragraph 0021, AR/MR network element); at least one non-transitory storage device (paragraph 0022); and at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface (paragraph 0022), wherein the at least one processing device is configured to: display visual content associated with an advertisement in a mixed reality environment of a user, via a user device of the user (paragraph 0035 generate or provide suitable AR content from an AR publisher for the respective AR/MR device; may provide the AR content upon startup, with or without default advertisement for presentation in the AR display); in response to displaying the visual content, perform at least one of one or more actions of: continuously monitoring gaze of the user via the user device (paragraph 0039, consumer interactive data may be detected, monitored or otherwise determined based on a variety of dynamic and static components, including but not limited to, gaze behavior); continuously monitoring one or more gestures of the user, via the user device (paragraph 0032, monitor or utilize various type of sensory/environment type data; paragraph 0039, consumer interactive data may be detected, monitored or otherwise determined based on a variety of dynamic and static components, including but not limited to, click behavior, e.g. selecting or highlight an ad using an input device such as a digital glove; paragraph 0024, sensory devices may include gesture sensors controllers); and continuously monitoring one or more expressions of the user, via the user device (paragraph 0024, associated sensory devices may include mood sensors; paragraph 0039, consumer interactive data may be detected, monitored or otherwise determined based on a variety of dynamic and static components, including but not limited to, bio-physiological cues); determine that the user is interacting with the visual content based on at least one of the gaze, the one or more gestures, and the one or more expressions of the user, generate additional visual content in response to determining that the user is interacting with the visual content (paragraph 0036, receive various pieces/types of interaction data, and depending on the respective consumers’ interactions with the placed native ads, a learning module associated, may further refine ad selection, assignment and placement techniques).

However it is noted that Nguyen discloses interaction with the ads, as a learning module for refined ad selection, but fails to specifically disclose display addition content associated with the content based on at least one of the gaze, the one or more gestures, and the one or more expressions of the user, and display the additional visual content in the mixed reality environment of the user, via the user device of the user.

Baszucki discloses determine that the user is interacting with the visual content based on at least one of the gaze, the one or more gestures, and the one or more expressions of the user, generate additional visual content in response to determining that the user is interacting with the visual content, wherein the additional visual content is associated with the visual content (paragraph 0024, a determination is made that a user is interacting with the advertisement in the virtual world environment and one or more factors associated with the interaction area tracked;  tracked interactions may include a user hearing an advertisement, selecting an advertisement, clicking an advertisement, viewing an advertisement, or a combination of interactions; furthermore, additional factors such as a user’s perspective relative to an advertisement over a period of time may also be tracked).

However it is noted that both Nguyen and Baszucki fail to disclose and display the additional visual content in the mixed reality environment of the user, via the user device of the user.

Xu discloses determine that the user is interacting with the visual content based on at least one of the gaze, the one or more gestures, and the one or more expressions of the user, generate additional visual content in response to determining that the user is interacting with the visual content, wherein the additional visual content is associated with the visual content (paragraph  0065, a first interaction sub-module, configured to interact with virtual content of the interactive advertisement based on the one or more of the line-of-sight, an expression, a posture, and a gesture of the user of the terminal); and display the additional visual content in the mixed reality environment of the user, via the user device of the user (paragraph 0178, in response to an activation to the result page is detected, a content page corresponding to the interactive advertisement is displayed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in interaction as disclosed by Nguyen, the determination of an interaction as disclosed by Baszucki to track interactions to advertisements for user specific learned advertisement.  It further would have been obvious to one of ordinary skill  in the art before the effective filing date of the claimed invention to include additional content in response to an interaction with virtual content and to display the content corresponding to the advertisement as disclosed by Xu, to improve the effect of advertisements without a user leaving the interfaces of the APPs.


Regarding claim 3, Nguyen discloses wherein the at least one processing device is configured to perform at least one of the one or more actions based on: determining type of the mixed reality environment of the user (paragraph 0040, a policy may be to avoid ads of certain type for certain consumer groups or to prioritize ads of certain type for given AR environments); and determining type of the visual content (paragraph 0038, ad policy data may include a policy depending on the type of media being consumed by the user, content media type information may also be provided as input to the placement sub-module).

Regarding claim 4, Nguyen discloses wherein the type of visual content is at least a two dimensional advertisement or a three dimensional advertisement, wherein the two dimensional advertisement comprises a two dimensional image or a two dimensional video, wherein the three dimensional advertisement comprises at least one of a three dimensional animation, a three dimensional image, a three dimensional video (paragraph 0029, ads may manifest as articles or products produced by an advertiser; figure 3B, ad 322).
Baszucki discloses wherein the type of visual content is at least a two dimensional advertisement or a three dimensional advertisement, wherein the two dimensional advertisement comprises a two dimensional image or a two dimensional video, wherein the three dimensional advertisement comprises at least one of a three dimensional animation, a three dimensional image, a three dimensional video (paragraph 0024, advertisement content for display in virtual environment may take may forms, such as, for example, images, sound clips, video clips, advertisement placed on three-dimensional models, etc.).

Regarding claim 5, Nguyen discloses wherein the type of the mixed reality environment is a virtual reality environment (paragraph 0003, marketing and monetizing the available digital “real estate” in AR/VR/MR environments).

Regarding claim 6, Nguyen discloses wherein the type of the mixed reality environment is an augmented reality environment (paragraph 0004, placement of native advertisements, in an AR/MR environment).

Regarding claim 7, it is noted that Nguyen and Baszucki fail to disclose wherein the at least one processing device is configured to determine that the user is interacting with the visual content based on matching the at least one of the gaze, the one or more gestures, and the one or more expressions of the user with one or more interactions gestures associated with the visual content.
Xu discloses wherein the at least one processing device is configured to determine that the user is interacting with the visual content based on matching the at least one of the gaze, the one or more gestures, and the one or more expressions of the user with one or more interactions gestures associated with the visual content (paragraph 0158, the expression of the user can be identified by acquiring the facial image of the user and an interactive game related to the expression can be run based on the expression).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in interaction as disclosed by Nguyen, the determination of an interaction as disclosed by Baszucki to track interactions to advertisements for user specific learned advertisement.  It further would have been obvious to one of ordinary skill  in the art before the effective filing date of the claimed invention to include acquiring of the gesture, gaze, or expression with one or more interactions associate with the visual content, as disclosed by Xu, to determine interactive advertisement based on the advertisement interaction, which can improve the effect and increase targeted advertisement.

Regarding claims 8-14, they are rejected based upon similar rational as above claims 1-7. Nguyen further discloses a computer program product for determining user interactions with visual content presented in a mixed reality environment, the computer program product comprising a non- transitory computer-readable storage medium having computer executable instructions for causing a computer processor to perform the steps (paragraph 0022).

Regarding claims 15-20, they are rejected based upon similar rational as above. Nguyen further discloses a computer implemented method for determining user interactions with visual content presented in a mixed reality environment (paragraph 0004).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Reed et al., U.S. Patent Publication Number 2018/0323972 A1
Reed discloses determine that the user is interacting with the visual content based on at least one of the gaze, the one or more gestures, and the one or more expressions of the user, generate additional visual content in response to determining that the user is interacting with the visual content, wherein the additional visual content is associated with the visual content (paragraph 0032, the user may gaze at the soda can to trigger a transition, transition may lead to a display of an aCommerce, an aCommerce display may include an offer) and display the additional visual content in the mixed reality environment of the user, via the user device of the user (figure 3B).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616